DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ho et al. (US 9,601,461).
Regarding claim 1, Ho et al. disclose  a component carrier (120, 142) having a stepped cavity formed therein (fig. 2g); and a component assembly with at least two electrically connected electronic components having different sizes such that the component assembly (104, 154) has a stepped shape (fig. 4, 7); wherein the component assembly is accommodated at least partially inserted within the stepped cavity (fig. 4, 7).

Regarding claim 3, Ho et al. disclose the at least two electronic components are directly connected face (top of 104) and to face (bottom of 154) (fig. 4,7).
Regarding claim 6, Ho et al. disclose the component carrier comprises a first component carrier portion having a first opening formed therein (120), wherein the first opening corresponds to a narrower portion of the stepped cavity; and U.S. Application No.: 16/434,962 Attorney Docket No.: 04017.0222U1 (A 4591 US) Page 3 of 6 a second component carrier portion (142) having a second opening formed therein, wherein the second opening corresponds to a wider portion of the stepped cavity (fig. 2g). 
Regarding claim 7, Ho et al. disclose the component assembly is vertically embedded within the component carrier (fig. 4,7).
Regarding claim 8, Ho et al. disclose an upper surface of the component assembly is located within the plane being defined by an upper surface of the component carrier (fig. 4, 7).
Regarding claim 10, Ho et al. disclose at least one electronic component of the at least two electronic components of the electronic assembly is a sensor (154, MEMS). The examiner takes official notice that the MEMS would include MEMS sensors such as MEMS accelerators, MEMS barometers (https://en.wikipedia.org/wiki/Barometer#MEMS_Barometers) and magnetic field sensors (https://en.wikipedia.org/wiki/MEMS_magnetic_field_sensor).
Regarding claim 11, Ho et al. disclose the electronic package further comprises: a heat conduction element (via, 124) (fig. 4,7) being in thermal contact with the component assembly (154). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 9,601,461) in view of  Fu (CN 203086852).
Ho et al. disclose  a component carrier (120, 142) having a stepped cavity formed therein (fig. 2g); and a component assembly with at least two electrically connected electronic components having different sizes such that the component assembly (104, 154) has a stepped shape (fig. 4, 7); wherein the component assembly is accommodated at least partially inserted within the stepped cavity (fig. 4, 7).
Hu fails to disclose the stepped cavity forms a through hole opening or a blind hole opening within the component carrier.
Fu disclose the stepped cavity (111) forms a through hole opening (opening at the bottom) (fig 5).
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. (The carrier would still carry the electrical components.)

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the component assembly comprises an intermediate electric structure, wherein the two electronic components are attached at opposing main surfaces of the intermediate electric structure (claim 4),  a through hole connecting the exterior of the component carrier with the component assembly, wherein in particular the electronic package further comprises at least one further through hole, wherein further in particular the through hole and the further through hole have a different cross-sectional area (claim 9).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817